         Case 1:17-cr-00630-ER Document 304 Filed 07/23/20 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    July 23, 2020

BY ECF / EMAIL
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter, with the consent of defense counsel, to respectfully
request an adjournment of the current forfeiture briefing schedule for a period of two weeks. The
amended briefing schedule would be as follows: Government will file its brief by August 10, 2020;
Scott’s response will be due by August 31, 2020; Government’s reply will be due by September
14, 2020. The proposed adjournment would have no impact on the sentencing date, which is
currently scheduled for October 9, 2020 at 11:00 AM.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                             By:            /s/
                                                    Christopher J. DiMase / Nicholas Folly/
                                                    Julieta V. Lozano
                                                    Assistant United States Attorneys /
                                                    Special Assistant United States Attorney
                                                    (212) 637-2433 / (212) 637-1060/
                                                    (212) 335-4025

Cc:    Defense counsel
